Citation Nr: 1500275	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  14-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include a complete left knee replacement.

2.  Entitlement to service connection for a right knee disorder, to include right knee arthroscopy, claimed as partial knee replacement damaged by osteoarthritis.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for arthritis, bilateral hands.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a prostate gland disorder, claimed as transurethral resection.

7.  Entitlement to service connection for a shoulder condition claimed as rotator cuff tendinitis, several tears, humerus.

8.  Entitlement to service connection for achalasia, claimed-as failure to relax, pylorus, carida, and other sphincter muscle.

9.  Entitlement to service connection for right wrist carpal tunnel syndrome, claimed as hand weakness, tingling, radiating up the arm.

10.  Entitlement to service connection for peptic ulcer disease.

11.  Entitlement to service connection for a neck disorder, claimed as herniated neck disc, fusion of neck.

12.  Entitlement to service connection for a coronary heart problem.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1948 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board observes that the Veteran filed a claim of entitlement to service connection for PTSD and carries additional diagnoses of anxiety and depression.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has changed the issue to entitlement to an acquired psychiatric disorder to include PTSD as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All of the claims on appeal, with the exception of service connection for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been diagnosed with an anxiety disorder due to in-service combat related stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board concedes the Veteran has a current psychiatric disorder, diagnosed as anxiety disorder, as found by the VA examiner in December 2009.  The examiner noted that although the Veteran reported sub-threshold PTSD symptoms that are relatively mild in nature, the Veteran has a diagnosis of anxiety disorder NOS which is caused by his combat experiences.

With consideration of the circumstances and events of the Veteran's service, and the clinical evidence of record, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for an acquired psychiatric disorder to include anxiety.

In closing, the Board again notes that the Veteran originally filed a claim entitlement to service connection specifically for PTSD, and such claim was characterized by VA as potentially encompassing other psychiatric diagnosis.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder to include anxiety.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, is granted.


REMAND

Private treatment records indicate the Veteran has a past medical history including cardiac stents, prostatectomy, cervical laminectomy, varicose vein excision, right and left knee replacements, and carpal tunnel repair.  However, the records relating to these surgeries are not within the claims file.  In fact, the claims file contains only limited private treatment records, though the Veteran has repeatedly reported continuing private treatment for his ailments.  The Board notes that there are no treatment records concerning orthopedic shoulder and peptic ulcer disorders, and only a single treatment record dated in May 2001 concerning achalasia.  The Board finds additional development is necessary to obtain all private and VA treatment records relevant to the Veteran's claims.  

For the claim of service connection of the bilateral hands, the Board notes that the Veteran is currently service connected for an injury resulting in the amputation of the distal interphalangeal joint of the left index finger while in service in 1948.  As there is evidence of an injury to the left hand in service, the Board finds an examination and opinion is necessary to determine whether the Veteran has any arthritis in his bilateral hands related to this injury. 

Additionally, the Veteran is claiming service connection for a neck disorder.  The Board notes that the Veteran is currently service connected for a lumbar spine disorder, and the issues may be related.  As such, a VA cervical spine examination and opinion is also necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify any relevant treatment records pertaining to his claimed disorders; of specific interest are any surgical consultations or reports for cardiac stents, prostatectomy, cervical laminectomy, varicose vein excision, right and left knee replacement, and carpal tunnel repair.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  

2.  Thereafter, schedule the Veteran for VA spine and joints examinations.  The examination reports must indicate a review of the physical and virtual claims file and the examiner(s) must note that the claims files were reviewed.  All relevant diagnostic tests should be conducted.

The spine examiner must identify all current disorders of the cervical spine.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine disorder was either caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.

The joints examiner must identify all current disorders of the bilateral hands, to any arthritis.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current hand disorder had its clinical onset during active service or is related to any incident of service; or was caused or aggravated by the service-connected amputation distal interphalangeal joint of the left index finger.

A complete rationale for all opinions expressed must be included in the examination report(s).

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether any VA examinations are necessary for the other issues on appeal. 

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


